DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7, the claim requires that Chemical Formula b can be a substituted or unsubstituted naphthyridinyl group. However, claim 1 claims that at least two of Z1 to Z5 of Chemical Formula b are required to be N.
As seen in the 1,8-naphthyridine structure below, a naphthyridinyl group has one nitrogen atom in each 6-membered ring such that none of 6-membered rings of naphthyridinyl group is encompassed by Chemical Formula b of claim 1.

    PNG
    media_image1.png
    112
    165
    media_image1.png
    Greyscale

Currently claim 7 is dependent from claim 1. Therefore, claim 7 fails to include all the limitations of the claims upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0227644 A1, hereafter Lee).
Regarding claims 1-2, 4-9, and 11-16, Lee discloses an optoelectronic device (“organic light-emitting diode” in [053]; [131]; [186]; and Fig. 1) comprising a light emitting layer containing a first compound represented by Formula A of Lee and a second compound represented by Formula D of Lee.

    PNG
    media_image2.png
    203
    621
    media_image2.png
    Greyscale

In Formula A of Lee ([053]-[063]), Ar1 and Ar2 can be a substituted or unsubstituted aromatic hydrocarbon of 6 to 30 carbon atoms; L1-L3 can be a single bond or a substituted or unsubstituted arylene of 6 to 60 carbon atoms; p, q, and r can be each 0 to 3; HAr1 can be Formula 1 of Lee ([058]), wherein X and Y can be O, S, and CR13R14; R1 to R14 can be hydrogen or a substituted or unsubstituted alkyl of 1 to 20 carbon atoms; two adjacent radicals of R5 to R8 are each a single bond connected to * in Formula Q of Lee ([058]); any one of R1 to R12 of Formula 1 of Lee is a single bond connected to L1
In Formula D of Lee ([063]-[090]), HAr4 is a substituted or unsubstituted aryl of 6 to 30 carbon atoms or a substituted or unsubstituted heteroaryl of 3 to 30 carbon atoms; L can be a single bond or a substituted or unsubstituted arylene of 6 to 60 carbon atoms; n1 and n2 can be 0 to 3; m1 can be 1 to 4; Az can be Formula 2 of Lee ([069]), wherein Z1-Z5 can be each N or CR21-CR25, respectively; at least one of Z1 to Z5 is N; m1 substituents of substituents R20 to R25 are each a single bond connected to the linker L so that the aromatic ring moiety of Formula 2 of Lee has m1 single bonds to the linker L; R20-R34 can be hydrogen or a substituted or unsubstituted aromatic hydrocarbon of 6 to 30 carbon atoms.
Lee exemplifies an optoelectronic device (Example 17 in [377] and Table 2) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E1), and a red phosphorescent dopant (Compound RD; [377]), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a composition.
The Compound E1 of Lee of the device does not read on the limitation of the second compound of claim 1; however, Lee does teach that the compound represented by Formula D of Lee can be used as the second compound of the device of Lee ([053]).
Lee exemplifies Compound E75 as the second compound represented by Formula D of Lee ([129]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the optoelectronic device of Lee (Example 17) by substituting the second compound of Compound E1 with Compound E75 as taught by Lee.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compounds E1 and E75 are the second compound represented by Formula D of Lee. Substitution of Compound E1 with Compound E75 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). There are finite number of exemplified second compound ([129]). The selection of Compound E75 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic optoelectronic device.
The modification provides the Modified optoelectronic device of Lee (1) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E75), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a composition.

    PNG
    media_image3.png
    394
    749
    media_image3.png
    Greyscale

The first Compound H1 of Lee of the composition (light emitting layer) of the Modified optoelectronic device of Lee (1) has identical structure as Applicant’s Formula 1, wherein X is O; L1-L4 are each single bond; R1-R6 are each hydrogen, a substituted or unsubstituted amine, or a substituted or unsubstituted C1 to C30 alkyl (methyl); R1 is Formula a; Lb and Lc are each single bond; Rb and Rc are each substituted or unsubstituted C6 to C30 aryl group (biphenyl).
The second Compound E75 of Lee of the composition (light emitting layer) of the Modified optoelectronic device of Lee (1) has identical structure as Applicant’s Formula 3, wherein L5 to L9 are each single bond or a substituted or unsubstituted C6 to C20 arylene group (phenylene); Ar is a substituted or unsubstituted C6 to C30 aryl group (phenyl); R7 to R10 are each hydrogen or adjacent R7 to R10 are linked with each other to form a substituted or unsubstituted heteroaromatic polycyclic ring (benzofuran); R7 is Formula b, wherein Z1, Z3, and Z5 are each N; Z2 and Z4 are each C-Ld-Rd; Ld are each single bond; Rd are each substituted or unsubstituted C6 to C30 aryl group (phenyl).
The composition (light emitting layer) of the Modified optoelectronic device of Lee (1) meets all the limitations of claims 1-2, 4-9, and 11
The Modified optoelectronic device of Lee (1) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E75), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a red light emitting composition, meeting all the limitations of claims 12-15.
Lee does not disclose a specific display device comprising the Modified optoelectronic device of Lee (1); however, Lee does teach that the optoelectronic device of Lee can be used to make a display device (“flat display devices, flexible display devices”, etc. in [220]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified optoelectronic device of Lee (1) by using the device to make a display device, as taught by Lee.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Modified optoelectronic device of Lee (1) is encompassed by the optoelectronic device of Lee ([053]). Substitution of optoelectronic devices of Lee in the display device of Lee would have been one known element for another known element and would have led to predictable results. Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a display device.
The resultant display device comprising the Modified optoelectronic device of Lee (1), meeting all the limitations of claim 16
Regarding claims 3 and 10, the composition (light emitting layer) of the Modified optoelectronic device of Lee (1) and the Modified optoelectronic device of Lee (1) read on all the features of claims 1-2, 4-9, and 11-16 as outlined above.
The Modified optoelectronic device of Lee (1) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E75), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a red light emitting composition.
The first compound of Lee (Compound H1) does not have identical structure as Formulas 1E-2-2. There are two differences between Compound H1 and the claimed compound of Formula 1E-2-2. First, the direction and angle of the benzo-5-membered ring unit corresponding to Applicant’s Chemical Formula 2 of claim 1 are different. In Compound H1 of Lee, b1 is connected to a2; and b2 is connected to a3, while Applicant’s Formula 1E-2-2 requires b1 is connected to a4 and b2 is connected to a3. Secondly, the substitution positions of the amine group corresponding to Applicant’s Chemical Formula a are different. However, the compounds having different direction/angle of the benzo-5-membered ring and an amine group substituted to the different positions at any of R1 through R4 of Applicant’s Chemical Formulas 1-2 are position isomers of the claimed compound of Chemical Formula 1E-2-2. 
The second compound of Lee (Compound E75) does not have identical structure as Formulas 3E-2. The only difference between Compound E75 and the claimed compound of Formula 3E-2 is that the triphenylazine unit is substituted to the position 4 of the carbazole moiety of benzofurocarbazole, while the claimed compound of Formula 3E-2 requires the 
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Compound H1 of Lee such that the benzo-5-membered ring corresponding to Applicant’s Chemical Formula 2, wherein b1 is connected to a4; and b2 is connected to a3. Furthermore, it would have been obvious to one of ordinary skill in the art to 
Furthermore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Compound E75 of Lee such that the triphenyltriazine group is substituted to the position 2 of the carbazole moiety of the benzofurocarbazole. A benzofurocarbazole compound in which a triphenyltriazine group is substituted the position 2 of the carbazole moiety would represent a position isomer of Compound E75 of Lee. One of ordinary skill in the art would expect that compounds having each respective structure would act in similar manner. 

    PNG
    media_image4.png
    304
    706
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    459
    741
    media_image5.png
    Greyscale

The Modified optoelectronic device of Lee (2) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (the Position isomer of Compound H1), a second compound (the Position isomer of Compound E75), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a red light emitting composition, meeting all the limitations of claims 3 and 10
Regarding claims 1-5, 7-8, and 10-16, Lee discloses an optoelectronic device (“organic light-emitting diode” in [053]) comprising a light emitting layer containing a first compound represented by Formula A of Lee and a second compound represented by Formula D of Lee.

    PNG
    media_image2.png
    203
    621
    media_image2.png
    Greyscale

In Formula A of Lee ([053]-[063]), Ar1 and Ar2 can be a substituted or unsubstituted aromatic hydrocarbon of 6 to 30 carbon atoms; L1-L3 can be a single bond or a substituted or unsubstituted arylene of 6 to 60 carbon atoms; p, q, and r can be each 0 to 3; HAr1 can be Formula 1 of Lee ([058]), wherein X and Y can be O, S, and CR13R14; R1 to R14 can be hydrogen or a substituted or unsubstituted alkyl of 1 to 20 carbon atoms; two adjacent radicals of R5 to R8 are each a single bond connected to * in Formula Q of Lee ([058]); any one of R1 to R12 of Formula 1 of Lee is a single bond connected to L1 of Formula A of Lee.
In Formula D of Lee ([063]-[090]), HAr4 is a substituted or unsubstituted aryl of 6 to 30 carbon atoms or a substituted or unsubstituted heteroaryl of 3 to 30 carbon atoms; L can be a single bond or a substituted or unsubstituted arylene of 6 to 60 carbon atoms; n1 and n2 can be 0 to 3; m1 can be 1 to 4; Az can be Formula 2 of Lee ([069]), wherein Z1-Z5 can be each N or CR21-CR25, respectively; at least one of Z1 to Z5 is N; m1 substituents of substituents R20 to R25 are each a single bond connected to the linker L so that the aromatic ring moiety of Formula 2 of Lee has m1 single bonds to the linker L; R20-R34 can be hydrogen or a substituted or unsubstituted aromatic hydrocarbon of 6 to 30 carbon atoms.
Lee exemplifies an optoelectronic device (Example 17 in [377] and Table 2) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H1), a second compound (Compound E1), and a red phosphorescent dopant 
The first compound of Lee (Compound H1) does not have identical structure as Formulas 1E-2-2, and the second compound of Lee (Compound E75) does not have identical structure as Formula 3B of claim 10. However, Lee exemplifies Compound H139 as the first compound of Formula A ([128]) and Compound E96 as the second compound of Formula D ([129]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified optoelectronic device of Lee (1) by substituting the first compound with Compound H139 and the second compound with Compound E96, as taught by Lee.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both Compounds H1 and H139 are the first compound represented by Formula A of Lee. Substitution of Compound H1 with Compound H139 would have been one known element for another known element and would have led to predictable results. Both Compounds E1 and E96 are the second compound represented by Formula D of Lee. Substitution of Compound E1 with Compound E96 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound H139 from the exemplified first compound ([128]) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. The selection of Compound E96 from the exemplified second compound ([129]) would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would 
The modification provides the Modified optoelectronic device of Lee (3) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H139), a second compound (Compound E96), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a composition.

    PNG
    media_image6.png
    391
    607
    media_image6.png
    Greyscale

The first Compound H139 of Lee of the composition (light emitting layer) of the Modified optoelectronic device of Lee (3) has identical structure as Applicant’s Formula 1, wherein X is O; L1-L4 are each single bond; R1-R6 are each hydrogen, a substituted or unsubstituted amine, or a substituted or unsubstituted C1 to C30 alkyl (methyl); R3 is Formula a; b and Lc are each single bond; Rb and Rc are each substituted or unsubstituted C6 to C30 aryl group (naphthyl).
The second Compound E96 of Lee of the composition (light emitting layer) of the Modified optoelectronic device of Lee (3) has identical structure as Applicant’s Formula 3, wherein L5 to L9 are each single bond; Ar is a substituted or unsubstituted C2 to C30 heterocyclic group (diphenylpyrimidine); R7 to R10 are each hydrogen or adjacent R7 to R10 are linked with each other to form a substituted or unsubstituted heteroaromatic polycyclic ring (benzopyrrole); Ar is Formula b, wherein Z1 and Z5 are each N; Z2-Z4 are each C-Ld-Rd; Ld are each single bond; Rd are each substituted or unsubstituted C6 to C30 aryl group (phenyl).
The composition (light emitting layer) of the Modified optoelectronic device of Lee (3) meets all the limitations of claims 1-5, 7-8, and 10-11.
The Modified optoelectronic device of Lee (3) comprising an anode (ITO), a hole transport layer (NPD), a light emitting layer comprising a first compound (Compound H139), a second compound (Compound E96), and a red phosphorescent dopant (Compound RD), an electron transport layer (Liq), and a cathode (Al), wherein the light emitting layer is equated with an organic layer; and the light emitting layer material is equated with a red light emitting composition, meeting all the limitations of claims 12-15.
Lee does not disclose a specific display device comprising the Modified optoelectronic device of Lee (3); however, Lee does teach that the optoelectronic device of Lee can be used to make a display device (“flat display devices, flexible display devices”, etc. in [220]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Modified optoelectronic device of Lee (1) by using the device to make a display device, as taught by Lee.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The Modified optoelectronic device of Lee (3) is encompassed by the optoelectronic device of Lee ([053]). Substitution of optoelectronic devices of Lee in the display device of Lee would have been one known element for another known element and would have led to predictable results. Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a display device.
The resultant display device comprising the Modified optoelectronic device of Lee (3), meeting all the limitations of claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786